JOHNSON, J.,
granting the writ application and assigning reasons.
LThe jurisprudence is well established that a presumption of prejudice arises when a defendant is made to appear before a jury dressed in prison garb. State v. Spellman, 562 So.2d 455, 456 (La.1990), and State v. Brown, 368 So.2d 961, 963 (La.1979). A defendant’s presumption of innocence is inherently impaired when the accused is compelled to appear before a jury in clothing identifiable as prison issued, and the defense counsel’s failure to object clearly brings into question the issue of ineffective assistance of counsel. State v. Washington, 491 So.2d 1337, 1339 (La.1986). Considering the jurisprudence on point, the fact that the defendant’s appearance in prison garb was not orchestrated by the defendant or his counsel, and defense counsel’s failure to object to defendant’s appearance before a jury in prison clothes, the writ application should be granted.